Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-11, and 13-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1, 3-11, and 13-22 are allowed since certain key features of the claimed invention are not taught or fairly suggested by prior art.
Referring to claim 1, the prior art of record teaches a method for displaying graphic interfaces.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A method for displaying graphic interfaces, comprising:
generating a first graphic interface associated with an operation performed by a user of a wearable device at a computing device connected to the wearable device;
causing a display device of the computing device to display the first graphic interface; and
causing the wearable device to display at least a second graphic interface, the second graphic interface being generated based on the first graphic interface and sensing data associated with the operation;
wherein generating at least one of the first graphic interface and the second graphic interface comprises:
identifying a start location and a destination location corresponding to the operation based on the sensing data;
determining an interface element corresponding to the start location;

determining a destination graphic interface corresponding to the destination location, wherein the destination graphic interface is one of the first graphic interface and the second graphic interface; and
regenerating the first graphic interface and the second graphic interface so that the first interface element is displayed in the destination graphic interface.”.
Referring to independent claims 11 and 20, the claims are allowed for same reason as set forth in independent claim 1.
Referring to claims 3, 6-10, 13, 16-19, and 21-22 are allowable upon dependent on independent claims 1, 11, and 20.
Referring to claim 4, the prior art of record teaches a method for displaying graphic interfaces.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A method for displaying graphic interfaces, comprising:
generating a first graphic interface associated with an operation performed by a user of a wearable device at a computing device connected to the wearable device;
causing a display device of the computing device to display the first graphic interface; and
causing the wearable device to display at least a second graphic interface, the second graphic interface being generated based on the first graphic interface and sensing data associated with the operation;
wherein causing the wearable device to display at least a second graphic interface comprises:
determining whether the display device is within a field of view of the wearable device based on the sensing data; and

if it is determined that the display device is not in the field of view of the wearable device, causing the wearable device to display at least the first graphic interface and the second graphic interface.”.
Referring to independent claim 14, the claim is allowed for same reason as set forth in independent claim 4.
Referring to claims 5 and 15 are allowable upon dependent on independent claims 4 and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                                        /NELSON M ROSARIO/Examiner, Art Unit 2624                                                         Primary Examiner, Art Unit 2624